         Case 3:20-cv-00313-RS Document 29 Filed 08/31/20 Page 1 of 3



 1   Patrick Bright (CA SBN 68709)
     Wagner, Anderson & Bright PC
 2   Address: 10524 W. Pico Boulevard #214
             Los Angeles, CA 90064
 3
     Phone: (213) 700-6637
 4   Email: pbright@brightpatentlaw.com
     Lead counsel for Plaintiff ARSUS, LLC
 5   and
     Steven A. Nielsen (CA SBN133864)
 6   Address: 100 Larkspur Landing Circle, Suite 216
 7           Larkspur, CA 94939
     Phone: 415 272 8210
 8   E-mail: Steve@NielsenPatents.com
     Local Counsel for Plaintiff ARSUS, LLC
 9
                           UNITED STATES DISTRICT COURT
10            NORTHERN DISTRICT OF CALIFORNIA (SAN FRANCISCO DIVISION)
11
      ARSUS, LLC,                                      Case No. 3:20-cv-00313-RS
12                                                     (PATENT case)
                            Plaintiff,
13       v.                                            STIPULATION AND ORDER
                                                       VACATING CMC REPORT AND
14    TESLA, INC.,                                     CMC HEARING AS MODFIED BY
15                                                     THE COURT
                            Defendant.
16
                                                       CMC Hearing:
17                                                     DATE: SEPTEMBER 10, 2020
                                                       TIME: 10:00 A.M.
18
                                                       PLACE: COURTROOM 3
19

20

21            Plaintiff ARSUS, Inc. (“ARSUS”) and Defendant TESLA, Inc.’s (“Tesla”) hereby
22
     stipulate, this Court consenting, to vacate the September 3, 2020, and September 10, 2020, dates
23
     for a CMC report and for a CMC hearing, respectively, in view of this Court’s August 14, 2020,
24
     order (Docket #27) dismissing the First Amended Complaint with leave to amend.
25

26

27

28
                                           1
     __________________________________________________________________________
     STIPULATION TO VACATE CMC
         Case 3:20-cv-00313-RS Document 29 Filed 08/31/20 Page 2 of 3



 1    August 31, 2020                       By   /s/Steven A. Nielsen
      Patrick Bright (SBN 68709)                 Steven A. Nielsen
 2    Wagner, Anderson & Bright PC               100 Larkspur Landing Circle, Suite 216
      10524 W. Pico Boulevard #214               Larkspur, CA 94939
 3
      Los Angeles, CA 90064                      PHONE 415 272 8210
 4    (213) 700-6637                             E-MAIL: Steve@NielsenPatents.com
      pbright@brightpatentlaw.com
 5                                               Attorneys for ARSUS, LLC
 6

 7   Dated: August 31, 2020
      /s/Adam Pivovar
 8    COOLEY LLP
      Adam Pivovar
 9
     Counsel for Defendant Tesla, Inc.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           2
     __________________________________________________________________________
     STIPULATION TO VACATE CMC
        Case 3:20-cv-00313-RS Document 29 Filed 08/31/20 Page 3 of 3



 1                                          ORDER
 2         Good cause appearing, this Court continues the 9/3/2020 deadline for filing a CMC
 3
            report and the 9/10/2020 CMC to 11/5/2020 and 11/12/2020, respectively.
 4           All parties shall appear telephonically and must contact Court Conference at (866) 582-6878
             at least one week prior to the Conference to arrange their participation.
 5
           SO ORDERED.
 6
                  31 2020
     Date: August __,                                  _________________________
 7

 8                                                     U. S. DISTRICT JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           3
     __________________________________________________________________________
     STIPULATION TO VACATE CMC
